DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace “and butyloctyl” with “or butyloctyl”.  

Claim 1 is objected to because of the following informalities:  It appears that the phrase “or mixtures thereof” in line 6 should be placed after “(BOM)” since claim recites different types of Mg compound.  In such case, line 5 may be rewritten to recite “magnesium, butyloctyl magnesium (BOM), or mixtures thereof, and a solvent chosen from C5-12 alkanes.”

Claim 1 is objected to because of the following informalities:  In line 8, please replace “the mole” with “or mole”.  

Claim 1 is objected to because of the following informalities:  In line 11, please replace “the Al/Ti” with “or Al/Ti”.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “the Al/Ti” with “or Al/Ti”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “the Mg/Ti” with “or Mg/Ti”.  

Claim 1 is objected to because of the following informalities:  In line 21, please replace “and mixtures” with “or mixtures”.  

Claim 1 is objected to because of the following informalities:  In line 22, delete “the” which precedes “mixtures”.  

Claim 1 is objected to because of the following informalities:  In line 23, please replace “and benzyl” with “or benzyl”.  

Claim 1 is objected to because of the following informalities:  In line 26, it appears that “catalyst” should be replaced with “olefin polymerization procatalyst”, as described in line 1.   

Claim 4 is objected to because of the following informalities:  There is no step c) in the independent claim, and therefore “or c)” may be deleted.  

Claim 6 is objected to because of the following informalities:  In line 6, please replace “the Cl/Mg” with “or Cl/Mg”.  

Claim 7 is objected to because of the following informalities:  In line 2, please insert “or” after “(IBADC),”.

Claim 11 is objected to because of the following informalities:  In line 12, delete “the” which precedes “halogen”.  

Claim 11 is objected to because of the following informalities:  In line 12, please replace “the total” with “a total”.  

Claim 11 is objected to because of the following informalities:  In line 13, please replace “the Ti3+” with “a Ti3+”.  

Claim 11 is objected to because of the following informalities:  In line 14, please replace “the as formed” with “an as formed”.  

Claim 12 is objected to because of the following informalities:  In line 2, please replace “diethylaluminumethoxide and” with “diethylaluminumethoxide,”.  

Claim 12 is objected to because of the following informalities:  In line 3, please replace “and MAO” with “or MAO”.  

Claim 14 is objected to because of the following informalities:  In line 1, please replace “the polymerization” with “a polymerization”.  

Claim 15 is objected to because of the following informalities:  In line 1, please replace “the reactor” with “a reactor”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the catalyst” in line 26 of claim 1.  Dependent claims 2-10 are subsumed under the rejection.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the step c)”.   


Conclusion
The present invention is drawn to a process to prepare an olefin polymerization procatalyst comprising a Ti3+complex, said process comprising:  a) forming a delta form MgCl2 species by combining i) a Mg compound chose from butylethyl magnesium, dibutyl magnesium, [butyloctyl magnesium, or mixtures thereof, and] a solvent chosen from C5-12 alkanes, ii) reactive organic chloride or HCl, and wherein a mole ratio of added Cl and Mg is from 2.1 to 2.3, b) adding to said delta form MgCl2 species prepared in step a) an aluminum alkyl halide of the formula R1xAlX3-x first, a tetravalent titanium compound second, followed by an alkyl aluminum alkoxide R4yAlOR53-y, wherein a Al/Ti molar ratio when measuring Al supplied from R1xAlX3-x only is from about 0.7 to about 2, and a Al/Ti molar ratio when measuring Al supplied from R4yAlOR53-y only is from about 1 to about 2, and further wherein a Mg/Ti ratio is from about 5 to about 10, and the tetravalent titanium compound is selected from TiR2X3, Ti(OR3)X3, TiX4, or mixtures thereof, and wherein no filtration or washing steps are performed during or after the formation of the [olefin polymerization procatalyst].  
 	


Subject of instant claims is patentably distinct over Wang et al. (US 9,481,748) and Zoricak et al. (US 10,647,588), which teach claimed process to prepare an olefin polymerization procatalyst, except the procatalyst is filtered after its preparation.    
  	References listed in the accompanying PTO-892 have been cited to show the state of the art with respect to preparation of olefin polymerization procatalysts comprising MgCl2, TiCl4, aluminum alkyl halide, and/or alkyl aluminum alkoxide.  None of the references teaches the process of instant claims.     
	Claims are not in condition for allowance. For purposes of filling out PTO-326, status of claim 13 is listed as “objected to”. 



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 1, 2021